Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Pertinent references

Nilges et al. (Journal of Virology, 2003, p. 54664-5474 in IDS on 1/26/2021) discloses YMLDLQPET HPV16 E7 11-19 peptide specific T cell lines that recognize HLA-A2 molecule presenting the YMLDLQPET HPV16 E7 11-19 peptide identical with present SEQ ID NO: 538 and comprised in present SEQ ID NO: 537 comprising amino acids Yll, D14, L15, P17 and E18. Nilges discloses tetramer complexes bound to the YMLDLQPET HPV16 E7 11-19 peptide (see Table 3, and page 5467-5468). Applicant’s claims are not limited to antibodies, thus the TCR on a T cell and the MHC molecule on the tetramer reads on the antigen-binding molecule that specifically binds HPV16 E7 11-19 YMLDLQPET HPV16 E7 11-19 peptide presently claimed. Nilges does not disclose the antibodies comprising presently claimed SEQ ID NOs of LCDR1, LSCD2, LCDR3, HCDR1, HCDR2 or HCDR 3.

Rosales et al. (Journal of Medical Virology, 2001, p. 736-744 in IDS on 1/26/2021) discloses antibodies naturally found in patient’s sera binding YMLDLQPET HPV16 E7 11-19 peptide identical with present SEQ ID NO: 538 and comprised in present SEQ ID NO: 537 comprising amino acids Yll, D14, L15, P17 and E18 in a composition with a carrier (see page 738 and Table IIa on page 739, peptide HPV 16E7 c is YMLDLQPET).
Rosales et al. fails to disclose presently claimed SEQ ID NOs of LCDR1, LSCD2, LCDR3, HCDR1, HCDR2 or HCDR 3.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648